08/09/19 12:25:25 Orange Cty DC Scanned by Justin R.
         Case 1:19-cv-00426-MAC-ZJH Document 2 Filed 09/16/19   Page 18:49
                                                       FILED: 8/9/2019  of AM
                                                                           5 PageID #: 23
                                                          Vickie Edgerly, District Clerk
                                                          Orange County, Texas
                                                          Reviewed By: Justin Rhodes

                                     Cause No.A190295-C                        Exhibit A
          RILEY NASH, and wife,                            IN THE JUDICIAL DISTRICT
          NELDA NASH

          VS.                                             ORANGE COUNTY, TEXAS

         HARTFORD ACCIDENT AND
         INDEMNITY COMPANY                                128th     DISTRICT COURT



                              PLAINTIFFS' ORIGINAL PETITION


         TO THE HONORABLE JUDGE OF SAID COURT:

                COMES NOW, RILEY NASH, and wife, NELDA NASH, hereinafter referred

         to as Plaintiffs, and complains of HARTFORD ACCIDENT AND INDEMNITY

         COMPANY, hereinafter referred to as Defendant, and as grounds would show

         unto the court the following:

                                                I.

                Plaintiffs intend that discovery be conducted under Level III, Texas Rule

         of Civil Procedure 190.4.



                Plaintiffs, RILEY NASH and wife, NELDA NASH are the owners of the

         residential property made the subject of this suit, which is situated in Orange

         County, Texas.
08/09/19 12:25:26 Orange Cty DC Scanned by Justin R.
         Case 1:19-cv-00426-MAC-ZJH Document 2 Filed 09/16/19 Page 2 of 5 PageID #: 24




                Defendant, HARTFORD ACCIDENT AND INDEMNITY COMPANY, is a

          corporation doing business in the venue and jurisdiction of this Court, who may

          be served by serving its registered agent/attorney for service, CT Corporation

          System, located at 1999 Bryan Street, Suite 900, Dallas, TX 75201-3136



                                                HI.

                The Court has jurisdiction over Defendant, HARTFORD ACCIDENT AND

         INDEMNITY COMPANY because Defendant is a company doing business in the

          State of Texas and has purposefully established minimum contacts with the

          State of Texas. The court has jurisdiction over the controversy because the

          damages are within the jurisdictional limits of the court.

                                                IV.

                Venue is proper in Orange County, Texas because the events made the

         basis of this suit took place in Orange County, Texas and the property made the

         subject of this claim is located in Orange County, Texas.

                                                V.

               This lawsuit is brought against Defendant insurance carrier for recovery

         of costs of repair to Plaintiffs' residence cause by Hurricane Harvey.

         HARTFORD ACCIDENT AND INDEMNITY COMPANY, Defendant, sold a policy of

         homeowner's insurance to Plaintiffs and contracted to indemnify Plaintiffs for all

         losses caused by windstorm. On or about August 29, 2017, Hurricane Harvey

         caused extensive damages to Plaintiffs' residence located at 1850 Dublin, Vidor,
08/09/19 12:25:26 Orange Cty DC Scanned by Justin R.
         Case 1:19-cv-00426-MAC-ZJH Document 2 Filed 09/16/19 Page 3 of 5 PageID #: 25




          Orange County, Texas.        Such costs of repair are estimated to exceed

          $188,589.11.    Plaintiffs made proper claim for all costs of repair as required

          under the policy and allowed Defendant insurance company representatives and

          adjusters access to the property for thorough inspection and appraisal.       To

          date, Defendant HARTFORD ACCIDENT AND INDEMNITY COMPANY, its agents,

          servants, employees and representatives have failed to indemnify and

          compensate Plaintiffs for their costs of repair.

                                                 VI.

                Plaintiffs bring this suit pursuant to Articles 541 and 542, et seq. of the

         Texas Insurance Code for all costs of repair and damages to their residence

          caused by Hurricane Harvey.      The evidence will likely show:

                1)    Defendant and its representatives knowingly misrepresented to

                      claimants pertinent facts or policy provisions relating to the

                      coverage at issue;

                2)    Defendant and its representatives failed to acknowledge with

                      reasonable promptness pertinent communications relating to the

                      claim;

                3)    Defendant and its representatives failed to adopt and implement

                      reasonable standards for the prompt investigation of the claim;

               4)     Defendant and its representatives failed to attempt in good faith,

                      a prompt, fair and equitable settlement of the claim submitted in

                      which liability has become clear;
08/09/19 12:25:26 Orange Cty DC Scanned by Justin R.
         Case 1:19-cv-00426-MAC-ZJH Document 2 Filed 09/16/19 Page 4 of 5 PageID #: 26




                5)    Defendant and its representatives have compelled claimants to

                      institute suit by offering substantially less than the amounts

                      Plaintiffs will likely recover in suit;

                6)    Defendant and its representatives have negligently or intentionally

                      refused to pay the proper amount due under the policy.

                The foregoing acts and omissions were a proximate cause of Plaintiffs

          damages.

                                                VII.
                                              DAMAGES

                Plaintiffs would show that the reasonable and necessary costs of repair

          caused by Hurricane Harvey are $188,589.11 for which suit is brought.

          Plaintiffs further allege that additional cost of repairs will likely be found as

          construction proceeds on the residence.

                                                 IX.
                                              EXPENSES

                Plaintiffs bring this lawsuit for recovery of all costs of expenses related to

          the lawsuit and for all statutory penalties, interest and punitive damages

          allowed by law.

                                                 X.
                                               PRAYER

                WHEREFORE PREMISES CONSIDERED, Plaintiffs pray that Defendant be

          cited to appear and answer herein and that upon final hearing, Plaintiffs have

         judgment over and against the Defendant, judgment for all damages and

         injuries alleged herein which are in excess of the minimum jurisdictional limits
08/09/19 12:25:27 Orange Cty DC Scanned by Justin R.
         Case 1:19-cv-00426-MAC-ZJH Document 2 Filed 09/16/19 Page 5 of 5 PageID #: 27



          of this Court, and further that Plaintiffs have over and against all named

          Defendant herein such judgment together with punitive damages, prejudgment

          interest, post-judgment interest at the legal rate of interest, attorney's fees that

          are reasonable and necessary that are allowed by law, costs of Court, all other

          damages as allowed by law and for such other and further relief, both general

          and specific, in law and in equity, for which Plaintiffs may show themselves

          justly entitled.

                  PLAINTIFFS RESPECTFULLY REQUEST A TRIAL BY JURY.



                                                       Respectfully submitted,

                                                       DIES & PARKHURST, LLP



                                                       DAVID DIES
                                                       State Bar #05850800
                                                       1703 Strickland Drive
                                                       Orange, Texas 77630
                                                       rherford@dieslaw.com
                                                       (409) 883-0892
                                                       (409) 670-0888 - Facsimile

                                                       ATTORNEYS FOR PLAINTIFFS
